           Case 2:18-cv-01851-JCM-NJK Document 39 Filed 08/03/20 Page 1 of 2




 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5
                                        DISTRICT OF NEVADA
 6
 7   KAREN LASMARIAS,
                                                            Case No.: 2:18-cv-01851-JCM-NJK
 8           Plaintiff(s),
                                                                           ORDER
 9   v.
                                                                       (Docket No. 37)
10   UNIVERSITY MEDICAL CENTER OF
     SOUTHERN NEVADA, et al.,
11
             Defendant(s).
12
13         Pending before the Court is the parties’ stipulation to amend discovery plan. Docket No.
14 37. Discovery in this case has been stayed since February 26, 2019. See Docket No. 25. However,
15 in an order issued concurrently herewith, the Court lifts that stay. See Docket. The parties now
16 seek to amend the discovery plan in this case to provide a discovery period of 240 days, measured
17 from July 31, 2020. Docket No. 37 at 2.
18         The Court is sympathetic to the challenges of practicing law in the current environment.
19 When a specific showing has been made that established deadlines cannot be met in a particular
20 case (e.g., because out-of-state depositions cannot move forward with travel or other restrictions),
21 the Court has found good cause for extension. However, the parties’ stipulation provides only that
22 “all of the parties and most, if not all, of the witnesses are medical providers” and thus, due to the
23 pandemic, their “availability . . . for depositions and other discovery matters may be subject to
24 sudden and unforeseen delays.” Docket No. 37 at 2. This speculative sentence fails to establish
25 that deadlines consistent with a presumptively reasonably discovery period cannot be met in this
26 case. Moreover, it is unclear to the Court whether the parties have accounted for the 32 days of
27 discovery between when the Court issued the scheduling order in this case and when discovery
28 was stayed. See Docket Nos. 21, 25. Thus, the Court finds that the facts of the case do not

                                                     1
          Case 2:18-cv-01851-JCM-NJK Document 39 Filed 08/03/20 Page 2 of 2




 1 constitute a need for special scheduling. While the current pandemic certainly may constitute such
 2 need, the parties must make a specific showing that establishes that presumptively reasonable
 3 discovery deadlines cannot be met in this case.
 4         Accordingly, the Court DENIES without prejudice the parties’ stipulation. Docket No.
 5 37. The parties must file a revised stipulation to amend the discovery plan by August 6, 2020. To
 6 the extent that special scheduling review is sought therein, a specific showing must be made as to
 7 why the presumptively reasonable discovery deadlines should not apply based on the particular
 8 circumstances of this case. Otherwise, the parties must include the default deadlines, properly
 9 calculated from July 31, 2020.
10         IT IS SO ORDERED.
11         Dated: August 3, 2020
12                                                             ______________________________
                                                               Nancy J. Koppe
13                                                             United States Magistrate Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
